Title: From Benjamin Franklin to [Jonathan Williams], 26 June 1763
From: Franklin, Benjamin
To: Williams, Jonathan


Dear Kinsman
New York, June 26. 1763
Inclos’d is a Receipt for some things of mine sent to your Care. I am thus far on my Journey to Boston, and hope now to have soon the Pleasure of seeing you. My Love to your Wife and Children. Tell my Cousin to have his Harpsichord in good Order, for I love Music and shall be pleas’d to hear him. My Daughter too, that comes with me, plays a little, and will be glad of his Instructions. I am, Your affectionate Kinsman
B Franklin
